Citation Nr: 1816020	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for ulcer disease.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for peripheral neuropathy of both lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In March 2016, the matters were remanded for additional development.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested in service; a cervical spine injury in service is not shown; cervical spine arthritis was not manifested within one year following the Veteran's separation from service, and no current cervical spine disability is shown to be etiologically related to his service.

2.  Ulcer disease was not manifested in service; peptic ulcer was not manifested within one year following the Veteran's separation from service; and his current ulcer is not shown to be etiologically related to his service.

3.  Diabetes mellitus was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be etiologically related to his service, or to have been caused or aggravated by a service-connected disability.

4.  A diagnosis of a current chronic disability manifested by headaches is not shown, and it is also not shown that any such disability might be related to disease or injury in service or was caused or aggravated by a service connected disability.

5.  Peripheral neuropathy of an upper and/or lower extremity was not manifested in service, and any such disability is not shown to be etiologically related to his service or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for ulcer disease is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for diabetes mellitus is not warranted; the claim of service connection for such disability as secondary to ulcer disease lacks legal merit.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  Service connection for headaches is not warranted; the claim of service connection for such disability as secondary to a cervical spine disability lacks legal merit.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

5.  Service connection for peripheral neuropathy of the right and left upper and right and left lower extremities is not warranted; the claim of service connection for such disabilities as secondary to cervical spine disability and/or diabetes mellitus lacks legal merit.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in March 2011, November 2011, and June 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been afforded VA examinations in connection with these service connection claims; the Board finds that VA examinations are not necessary, as with respect to each there is either no evidence of a related disease or injury (and therefore no reasonable possibility that the claimed disability may be related to service) or (with respect to the claims seeking secondary service connection) the primary disability to which the disability for which service connection is sought is not service connected (and therefore the secondary service connection claim lacks legal merit).  The Veteran and his representative have not raised any other issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its March 2016 remand directives.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis, peptic ulcer, and diabetes), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis, peptic ulcer, and diabetes). 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service for these disabilities may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Cervical spine disability

The Veteran contends that, while he was stationed at Fort Knox, he was in an automobile accident that caused whiplash and a cervical spine injury.  He asserts that the accident occurred between September 1972 and May 1973; that he was treated at Fort Knox Army Hospital; and that residual cervical disability from the whiplash injury has worsened over the years (and led to the referred upper extremity neuropathy and headaches for which secondary service connection is sought).  His service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of a cervical spine disability, and silent for any treatment for injuries sustained in an automobile accident0.  On March 1973 service separation examination, the spine was normal on clinical evaluation (and there was no mention of an automobile accident during service or injuries sustained in one).  At separation the Veteran signed a document acknowledged the time passed since his separation examination and indicating that he not sustained any injuries or illnesses in the interim.

The postservice medical record is silent regarding a cervical spine disability until 2007, when November 2007 X-rays of the cervical spine showed hypertrophic degenerative changes with disc and neuroforaminal narrowing.  On December 2007 treatment, the Veteran complained of numbness and paresthesias in the right shoulder and trapezius areas and pain with rotation of the neck.  Following physical examination, the diagnoses included mild to moderate active C4/C5 radiculopathy on the right and moderate carpal tunnel syndrome on the right.
At the October 2015 Board hearing, the Veteran testified that he was involved in a car accident with his wife and newborn daughter between September 1972 and his separation from service in May 1973.  He testified that he was taken by ambulance to the emergency room at Fort Knox Army Hospital.  He testified that he did not experience any neck pain at the time because he was in shock.  He testified that he was later treated for neck complaints by private doctors.

The Veteran submitted a June 2016 letter from Dr. Thomas, who stated that the Veteran had been a patient in his family practice for over 10 years.  He stated that the Veteran suffered neck and low back injuries from a motor vehicle accident that occurred between September 1972 and May 1973 while he was in the military, and continues to have chronic neck and back pain with radiculopathy (which he opined are a direct result of that motor vehicle accident).  

In March 2016, the Board remanded the matter for an attempt to obtain records of treatment at Fort Knox Army Hospital the Veteran had testified he received.  A June 2016 response to the request indicates that searches of Fort Knox Army Hospital for 1972 and 1973 were conducted but no records were located; the Veteran was advised of this by letter.  

Initially, the Board finds that the evidence does not support that the Veteran sustained a whiplash neck injury that required treatment during service.  His STRs, to include his service separation examination report (and his acknowledgement at separation that he had not suffered any illnesses or injuries in the interim since the examination are contemporaneous evidence weighing against his allegation of such injury).  While he testified he received service hospital treatment at the time, his testimony also indicated he did not feel neck pain at the time (alleged to be due to shock); so by his own testimony he would not have been treated for neck complaints (no pain) in service.  He reported he received treatment later from private providers; as noted the earliest available records of such treatment are from 2007, 34 years later.  The Board notes the Veteran's private provider's statement indicating that the Veteran sustained neck and back injuries in an accident in service (and relating current complaints to such injuries); that statement is based on the Veteran's own inaccurate history (the provider does not cite to any other source), which does not gain in probative value by virtue of being report by an medical professional.  

Accordingly, service connection for a cervical spine disability on the basis that such disability became manifest in service and persisted is not warranted; there is no contemporaneous evidence of a neck disability in service.  As arthritis of the neck is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  Furthermore, there is no evidence of continuity of symptoms of cervical arthritis postservice, and service connection for such disability under 38 C.F.R. § 3.303(b) is not warranted.

While the Veteran may still substantiate his claim by competent evidence that a current cervical spine disability may be related to disease or injury in service, as there is no credible evidence of a related disease or injury in service, there is no possibility of a probative nexus opinion in this matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  Accordingly, the appeal in the matter must be denied.

Ulcer disease

The Veteran contends that he contracted H. pylori from eating the food at the cafeteria while he was stationed at Fort Knox.  His STRs are silent for any complaints, findings, treatment, or diagnosis pertaining to an ulcer disability.  On March 1973 service separation examination, the abdomen and viscera were normal on clinical evaluation.

Postservice treatment records are silent regarding an ulcer until January 1984, when the Veteran underwent surgery for a perforated peptic ulcer.  The discharge summary noted no history of abdominal trauma, alcohol use, or previous surgery in the abdomen; the Veteran had been in his usual state of good health until approximately one hour prior to admission when he developed an acute severe attack of gastric pain.

On April 1987 treatment, the Veteran reported having occasional heartburn but no further epigastric pain; he was taking Pepcid for severe peptic ulcer disease.  On March 1994 endoscopic evaluation, there was evidence of antral deformity from prior surgery, most probably an ulcer oversew, as well as antral gastritis.  There was no evidence of active gastric and/or duodenal ulcer.  

At the October 2015 Board hearing, the Veteran testified that he started taking Maalox when he was in service; after leaving service, he sought treatment from his family physician, Dr. Gosciniak, who prescribed Tagamet and later Zantac.

The Veteran submitted an October 2015 letter from gastroenterologist Dr. Fanelli, who stated that he had been treating the Veteran for the past 2 years.  He stated that the Veteran has a history of longstanding acid peptic disease "relating back to his services in the military some 15 years ago.  At that time he had recurrent gastric ulcers and eventually one perforated, resulting in major surgery.  Since that time, he has had recurrent episodes of epigastric pain, severe pyrosis (which is heartburn), loss of weight, and loss of appetite."  

The Veteran has also submitted a June 2016 letter from Dr. Thomas, who stated that the Veteran has had issues with esophagitis and peptic ulcer disease as a result of chronic NSAID use for his neck and back pain, as a result of which he is no longer allowed to take NSAIDs.

Pursuant to the Board's remand, a May 2016 AOJ letter to the Veteran requested that he submit authorization forms for VA to secure the complete clinical records from Dr. Gosciniak and others.  He did not respond.

Ulcer disease was not manifested in service,  and was not clinically noted postservice prior to 1984.  Accordingly, service connection for a pyloric ulcer on the basis that such disability became manifest in service and persisted or on a chronic disease presumptive basis (for peptic ulcer as a chronic disease under 38 U.S.C.§  1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Furthermore, as there is no evidence of continuity of ulcer symptoms prior to 1984 (when it was diagnosed and treated, and history relating it to service or reporting continuity of symptoms thereafter was not noted), service connection under 38 C.F.R. § 3.303(b), based on continuity of chronic disease postservice is not warranted. Notably, Dr. Fanelli opined that the Veteran has a longstanding acid peptic disease relating back to his military service "some 15 years ago", which places onset in approximately 2000, whereas the Veteran was separated from service in 1973 (27 years earlier).  

While the Veteran may still establish service connection for ulcer disease by competent evidence that relates it to disease or injury in service, such competent evidence is not possible in this case, as there is no credible evidence of a related disease or injury in service.  [The Board observes that eating cafeteria food (however distasteful it may have been) is not a disease or injury.]  Furthermore, the Veteran has submitted no competent evidence (medical opinion or literature) that cafeteria food in service might be an etiological factor for his development of ulcer disease decades later. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for ulcer disease.  Accordingly, the appeal in the matter must be denied.

Diabetes mellitus

The Veteran has asserts alternate (direct and secondary service connection) theories of entitlement to service connection for diabetes mellitus.  Regarding the secondary service connection theory of entitlement, i.e., that the diabetes mellitus is secondary to ulcer disease because his pancreas was affected by his ulcer, the claim lack legal merit, as ulcer disease is not service connected and the appeal in the matter is denied in this decision).  See 38 C.F.R. § 3.310.  

Regarding direct service connection, his STRs are silent for  complaints, findings, treatment, or diagnosis of diabetes.  On March 1973 service separation examination, his endocrine system was normal on clinical evaluation.

Postservice treatment records show treatment for diabetes mellitus since August 2010.  

As diabetes mellitus was not found in service and was not clinically noted postservice prior to approximately 2010, as established by history and noted in subsequent clinical context, service connection for diabetes mellitus on the basis that such disease became manifest in service and persisted or on a presumptive basis (as a chronic disease under 38 C.F.R. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  There is no evidence of continuity of diabetes postservice (no notation of such disease for about 37 years postservice).  Therefore service connection for the disease based on continuity (under 38 C.F.R. § 3.303(b)) is also not warranted.  There is no competent evidence in the record that otherwise relates the Veteran's diabetes to disease or injury in service.  See 38 C.F.R. § 3.303(d).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  The appeal in the matter must be denied.

Headaches

The Veteran contends that he has headaches that are secondary to his cervical spine disability.  On January 1971 pre-induction examination, he reported a history of frequent or severe headaches.  However, his STRs, including the report of his service separation examination are  silent for any complaints, findings, treatment, or diagnosis of headaches during service.  On March 1973 service separation examination, neurologic clinical evaluation was normal.

At the October 2015 Board hearing, the Veteran testified that he suffers from headaches, which he attributes to medications he takes, specifically Oxycodone (which is not shown to be prescribed for his only service connected disability, a psychiatric disability).

As it is neither shown by the record, nor alleged, that a headache disorder is related directly to service, and because the secondary service connection theory of entitlement proposed (that the headaches are due to medication prescribed for a nonservice-connected cervical spine disability) lacks legal merit, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

Peripheral neuropathy of both upper and both lower extremities

The Veteran contends that his cervical spine disability has led to referred neuropathy in both upper extremities.  He also contends that he has peripheral neuropathy of both lower extremities as a result of his diabetes.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis regarding peripheral neuropathy of the upper or lower extremities.  On March 1973 service separation examination, the upper extremities and lower extremities were normal on clinical evaluation.

On May 1999 treatment, the Veteran reported left elbow pain with an onset in February 1999, with tingling/numbness in the first three fingertips.  Past medical history was notable for bilateral carpal tunnel syndrome.  The impressions included left lateral epicondylitis and left radial sensory neuritis carpal tunnel syndrome.

On December 2007 treatment, the Veteran complained of numbness and paresthesias in the right shoulder and trapezius areas and pain with rotation of the neck.  Following physical examination, the diagnoses included mild to moderate active C4/C5 radiculopathy on the right and moderate carpal tunnel syndrome on the right.

On January 2012 treatment, the Veteran complained of numbness and tingling in his arms and hands.  He complained of numbness and pain in his feet beginning in August 2011, as well as numbness and tingling in the arms and hands.  The impression was a finding consistent with peripheral neuropathy, sensory and motor, axonal more than demyelinating, of the bilateral lower extremities.

As peripheral neuropathy of an upper or lower extremity was not manifested in service and was not clinically noted postservice prior to approximately 1999 (for the upper extremities) or 2011 (for the lower extremities), as established by history and noted in subsequent clinical context, the Veteran's allegation of onset in service is contradicted by contemporaneous (service separation examination and history then noted) clinical data and histories provided clinically after the initial diagnosis, and is self-serving; therefore it is deemed not credible.   Accordingly, service connection for peripheral neuropathy of the both upper and both lower extremities on the basis that such disease(s) became manifest in service and persisted is not warranted.  

The Veteran's alternate theory of entitlement is one of secondary service connection; he contends that his peripheral neuropathy of the upper and lower extremities is secondary to his cervical spine and diabetes mellitus disabilities.  As neither of these disabilities is service connected (and service connection for both is denied herein), the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims.  Accordingly, the appeal in the matters must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for ulcer disease is denied.

Service connection for diabetes mellitus, to include as secondary to a service-connected disability, is denied.

Service connection for headaches, to include as secondary to a service-connected disability, is denied.

Service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to a service-connected disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


